Citation Nr: 1723377	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-27 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability, effective prior to May 12, 2014.  

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability, effective May 12, 2014 through January 4, 2016.

3.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, effective January 5, 2016.

4.  Entitlement to a rating in excess of 10 percent for a depressive disorder, effective prior to January 16, 2016.

5.  Entitlement to a rating in excess of 50 percent for a depressive disorder, effective January 16, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2017, the Veteran testified before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 12, 2014, the Veteran's bilateral hearing loss disability was productive of no worse than Level III hearing acuity in each ear.  

2.  Effective May 12, 2014 through January 4, 2016, the Veteran's bilateral hearing loss disability was manifested by Level IV hearing acuity in his right ear and Level IV hearing acuity in his left ear.  .

3.  Effective January 5, 2016, the Veteran's bilateral hearing loss disability was manifested by no worse than Level V hearing acuity in his right ear and no worse than Level VI hearing acuity in his left ear.

4.  Prior to January 16, 2016, the Veteran's depressive disorder was productive of not more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

5.  Since January 16, 2016, the Veteran's depressive disorder has been productive of not more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability, effective May 12, 2014 through January 4, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100.

3.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, effective January 5, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100.

4.  Prior to January 16, 2016, the criteria for a 30 percent rating for depression were met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

5.  Effective January 16, 2016, the criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. §  3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA has also obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

During the Veteran's January 2017 video conference, the record was left open for 30 days, so that the Veteran could submit additional evidence.  Specifically, this was to include the report of an audiologic evaluation to be held later in January 2017.  To date, that evidence has not been received, and therefore, the Board will consider the case based on the evidence currently on file.  

During his video conference, the Veteran testified that the various ratings assigned for his service-connected hearing loss disability do not adequately reflect the severity of his disability.  He reported being unable to understand people, particularly in crowds, and consequently he did not like to go out.  Therefore, he maintained that increased ratings were warranted for the time periods indicated.  After carefully considering those claims in light of the record and the applicable law, however, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hearing Loss 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85 (2016). 

VA has addressed the question of whether speech discrimination testing in a quiet room with amplification of sounds accurately reflects the extent of hearing impairment.  Two circumstances have been identified where alternative tables maybe employed.  One occurs when the pure tone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second occurs when pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016.)  

The Veteran filed his original claim for service connection for a hearing loss disability in 2008.  Since that time he has worn hearing aids and been followed by the VA Audiology Service.  Applicable audiometric studies were performed by VA in 2009, 2014 and 2016.  

During the VA audiologic examination in October 2008, the Veteran demonstrated the following puretone thresholds at the indicated frequencies.  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
35
65
75
75
LEFT
NA
35
65
75
75

The average pure tone threshold in each ear (after rounding) was 63 decibels.  

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.

When combined, the pure tone thresholds and the speech recognition ability translated to Level II hearing acuity in each ear.  When the numeric designation of II is combined with the numeric designation of II, the overall level of hearing impairment is commensurate with a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

During a VA audiologic examination in September 2009, the Veteran demonstrated the following puretone thresholds at the indicated frequencies.  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
70
75
80
LEFT
NA
45
75
85
85

The average pure tone threshold in the right ear (after rounding) was 66 decibels.  In the left ear, it was 73 decibels.  

Speech audiometry revealed speech recognition ability of 84 percent, bilaterally.

Although the examiner found that the Veteran had a mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear, it was opined that the appellant's hearing loss disability did not affect his usual daily activities, including his occupation.  

When combined, the pure tone thresholds and the speech recognition ability translated to Level III hearing acuity in each ear.  When the numeric designation of III was combined with the numeric designation of III, the overall level of hearing impairment remained noncompensably disabling under 38 C.F.R. § 4.85, Table VII.  

The Veteran continued to wear hearing aids and was followed by the VA Audiology Service, and in March 2014, it was noted that in many situations, he was still having significant difficulty understanding speech.  

On May 12, 2014, the Veteran underwent additional VA audiometric testing.  He demonstrated the following puretone thresholds at the indicated frequencies.  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
60
75
80
LEFT
NA
50
70
80
85

The average pure tone threshold in the right ear (after rounding) was 65 decibels.  In the left ear, it was 71 decibels.  

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  

The Veteran stated that he was depressed, because he could not hear in crowds.  Therefore, he reported that he did not go anywhere, because he could not hear.  (The Board notes that the Veteran has been service-connected for depression for which receives a separate rating.  That rating assigned that disorder is addressed below.)  

When combined, the pure tone thresholds and the speech recognition ability translated to Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  When the numeric designation of IV was combined with the numeric designation of IV, the overall level of hearing impairment was commensurate with a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  The rating for the Veteran's hearing loss disability was raised, accordingly, effective the date of the audiometric testing, May 12, 2014.  

As above, the Veteran continued to be followed by the VA for his hearing loss disability.  However, there were no further audiometric studies until January 2016.  

On January 5, 2016, the Veteran underwent additional VA audiometric testing.  He demonstrated the following puretone thresholds at the indicated frequencies.  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
55
65
75
80
LEFT
NA
55
70
75
90

The average pure tone threshold in the right ear (after rounding) was 69 decibels.  In the left ear, it was 73 decibels.  

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 74 percent in the left ear.  

The Veteran stated that he was unable to hear people, unless they were talking directly to him.  He reiterated that he did not go anywhere because of it, and because he could not hear in crowds.  In addition, he stated that he could not watch TV or movies because they were too hard to follow.  

When combined, the pure tone thresholds and the speech recognition ability translated to Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.  When the numeric designation of IV was combined with the numeric designation of VI, the overall level of hearing impairment was commensurate with a 20 percent rating under 38 C.F.R. § 4.85, Table VII.  The rating for the Veteran's hearing loss disability was raised, accordingly, effective the date of the audiometric testing, January 5, 2016.  

The findings on the January 5, 2016 audiometric examination may also be rated under the alternative tables found in 38 C.F.R. § 4.85, Table VI A.  However, consideration under that table does not materially affect the 20 percent rating.  Under 38 C.F.R. § 4.85, Table VI A, a puretone threshold of 69 is commensurate with Level V hearing acuity, while a puretone threshold of 73 remains commensurate with Level VI hearing acuity.  When the numeric designation of V is combined with the numeric designation of VI, the overall level of hearing impairment remains commensurate with a 20 percent rating.  

In sum, the Board finds that the Veteran's level of hearing loss has been properly rated under the applicable criteria.  Accordingly, the initial noncompensable rating; the 10 percent rating, effective May 12, 2014; and the 20 percent rating, effective January 5, 2016 are confirmed.  

The claim of entitlement to an increased rating is denied. 

Depression

During his video conference hearing the Veteran testified that the ratings for his service-connected depression do not adequately reflect the severity of that condition for the time periods indicated.  Therefore, he maintained that increased ratings were warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees to the extent indicated.   

The Veteran's depression is rated in accordance with General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 percent rating is warranted for depression when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Relevant to an evaluation of the level of impairment caused by the appellant's depression are his global assessment of functioning scores.  That scale for those scores is found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM IV was specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2014).  

A global assessment of functioning score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A global assessment of functioning score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.
  
Effective March 19, 2015, the VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders. The revisions replaced outdated references in earlier editions of the Diagnostic and Statistical Manual of Mental Disorders with revisions in the recently updated Fifth Edition (DSM-5). Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014. Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and that any suggestion that the Board is required to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) 

Prior to January 5, 2016, the Veteran's depression was rated as 10 percent disabling and on occasion he was seen at his home by the VA Psychology Service.  In September 2009, it was noted that his depression had developed secondary to his inability to hear at public gatherings or crowded areas.  

In April 2010, the Veteran was examined by the VA.  He was clean, neatly groomed and appropriately dressed.  His mood was depressed and fearful.  He reported sleep impairment in which he would wake early in the morning and be unable to fall back asleep.  He was oriented to time, place, and person, and his thought process and content were unremarkable.  There were no delusions or hallucinations.  There was no evidence of psychomotor activity, and his speech was loud, slow, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive, and his attention was intact.  He demonstrated judgment and insight, and there was no inappropriate behavior, or suicidal or homicidal ideation.  His impulse control was good, and there was evidence of any episodes of violence.  The examiner opined that there was reduced reliability and productivity due to his mental disorder symptoms.   The Veteran's mental disorder reportedly resulted problems with his daily activities such as moderate problems with participation in sports or exercise; recreational activities; driving, traveling, and shopping.  He had no problems with household chores, toileting, grooming, bathing, or self-feeding.  He reportedly did not like to leave his home.  His memory was intact.  The examiner assigned a global assessment of functioning score of 60.  

During a home visit in June 2010, the Veteran was oriented, with no psychosis and no psychomotor problems.  His mood was somewhat depressed; and his affect appropriate.  He denied suicidal or homicidal ideation denied and demonstrated no speech problems.  

In May 2014, the Veteran was reexamined by the VA.  It was noted that he was still married to wife of more than 40 years and that their relationship remained very good.  The appellant stated that he did not like to go out very much, i.e., in public or to social gatherings.  He cited being unable to understand what people were saying due to his service-connected hearing problems.  In addition, he acknowledged feelings of paranoia and was wary of confronting former students with whom he had had difficulty when he was a school administrator.  

The examiner noted that the Veteran had been seen only once by the Mental Health Service since his last VA examination in April 2010.  He was not on any psychotropic medication.  On examination, the Veteran appeared fully alert and was well-oriented.  He was very pleasant and gregarious, and his affect was consistently positive and appropriate.  His mood appeared euthymic.  His speech was fluent, articulate, informative and organized.  The only noticeable variance occurred when he engaged in a very lengthy, enthusiastic discourse on the Old Testament.  This choice of topic was not inappropriate given the examiner's question regarding topics in which the Veteran was particularly interested. Generally, his thought processes were logical and coherent.  Despite his acknowledged paranoid ideations regarding behaviors of former students (which wife did not contradict), there were no signs / symptoms suggestive of an obvious psychosis.  

The Veteran's mental condition has been formally diagnosed as a persistent depressive disorder (dysthymia), but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

The Veteran has five college degrees, including a doctoral degree in education. Most of his work has been in the field of school administration. But also worked as a drug counselor. The appellant reported needing to give up the latter position 10 years ago when his hearing began to fail.

The Veteran neither evidenced overt signs of being depressed, nor did he report symptoms of depression. Rather, he spoke only of being anxious when at home. Apparently he had fallen previously (a cardiac event?) and was fearful (anxious) about the possibility of falling again. He reported that when he became anxious about this possibility, he felt weak and stopped what he was doing and sat down (however, it is quite possible that the sequence of events might be the reverse).  The Veteran acknowledged that he was frustrated by his inability to read (formerly a favored activity) due to his failing eyesight, but still enjoyed working in his yard and cooking, when physically able.  

A review of the foregoing evidence shows that prior to January 16, 2016, the Veteran's depression was primarily manifested by a depressed mood and self-isolation due his fear that he would not be able to hear or understand conversation due to his service-connected hearing loss disability.  He also reported anxiety and sleep impairment and was wary of meeting students with whom he had difficulty during his years as a school administrator.  In addition, the 2010 VA examiner assigned the Veteran a global assessment of functioning score of 60 which was reflective of moderate symptoms.  Though he did not experience panic attacks or memory loss, the frequency, duration, and severity of the foregoing findings reflected more met or more nearly approximated the schedular criteria for a 30 percent rating for the period prior to January 16, 2016.  At the very least, there was an approximate balance of evidence both for and against the claim.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and that portion of the claim will be granted on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).  To that extent, the appeal is granted.

In arriving at this decision, the Board has considered the possibility of a still-higher schedular evaluation prior to January 16, 2016.  While the April 2010 VA examiner opined that there was reduced reliability and productivity due to the Veteran's mental disorder symptoms, the claimant did not demonstrate many of the symptoms associated with the next higher evaluation, e.g., a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Indeed, the evidence shows that he was relaxed and friendly, even positive and gregarious.  His speech was described as clear, coherent, fluent, articulate, informative and organized, and he demonstrated judgment and insight.  Therefore, prior to January16, 2016, the appellant would be adequately compensated by a 30 percent schedular evaluation, but not by a higher rating.   

On January 16, 2016, the Veteran was examined by VA to determine the severity of his service-connected depression.  He reported a depressed mood, anxiety, chronic sleep impairment; and disturbances of motivation and mood.  The Veteran reportedly spent a great deal of time at home with his wife who was also retired. His wife had recently been diagnosed with cancer, and he accompanied her on appointments and they sometimes went out to eat.  He spent most of his time at home praying the rosary.  He went to church regularly, and drove a bit.  The Veteran avoided going out much around people and was worried that he might be approached by former students with whom he had had difficulty when he was a school administrator.  That had happened in the past, and his wife agreed that it was a concern.  The Veteran reported having two daughters who lived out of state, and several times a year, he and his wife visit with their grandchildren.  He also had a son, whom he saw every other day.  The Veteran denied taking any psychotropic medication.  

On examination the Veteran was alert and well-oriented.  His mood was slightly depressed and anxious, and he had hearing difficulties.  When the examiner sat close to the Veteran, he had no difficulty hearing or understanding.  There were no suicidal or homicidal ideations and no psychotic symptoms.  The examiner opined that the Veteran's depression was productive of occupational and social impairment with reduced reliability and productivity.  The examiner also opined that the Veteran was competent to manage his financial affairs.   

The VA examiner remarked that the Veteran was currently experiencing symptoms of depression and anxious distress associated with depression.  Those symptoms had reportedly impaired him personally and socially.  In addition, the appellant worried about his failing health, which also affected his mood and anxiety.  He had recently fallen at church and worried that he could fall again.  He reportedly still drove on a limited basis.  His wife stated that he had become more withdrawn and that he did not want to go out as much.  He needed more time to himself.  In addition, the appellant reported sleep difficulties which affected him as well.  His symptoms of depression, according to both he and wife, had increased in frequency and severity since last mental disorders evaluation.

Since January 16, 2016, the Veteran and his wife state that his service-connected psychiatric disorder has gotten worse and has been manifested primarily by a depressed mood, associated anxiety, a fear of falling, concern for his failing health, greater social isolation.  Although they stated that the Veteran's symptoms had increased in frequency and severity, the Veteran continues to maintain a good relationship with his family.  In addition, the most recent examiner found no more than occupational and social impairment with reduced reliability and productivity.  He did not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

On balance, the frequency and severity of the Veteran's manifestations associated with his depression since January 16, 2016, do not meet or more nearly approximate the criteria for a rating in excess of 50 percent.  Accordingly, the current rating is confirmed and continued, and, to that extent the appeal is denied.


ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability prior to May 12, 2014 is denied.  

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability, effective May 12, 2014 through January 4, 2016, is denied.

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, since January 5, 2016, is denied.

Entitlement to a 30 percent rating for a depressive disorder, prior to January 16, 2016, is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 50 percent for a depressive disorder, effective January 16, 2016, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


